Curia.

Were the second cause terminated, by the entry of a judgment upon the verdict, that would, doubtless, be an extinguishment of the judgment in this cause. But a case has been regularly made, upon which the party may move for a new trial. Jewell must await the result of that proceeding. It will be a satisfaction, or not, according to the event. The application is premature.
Rule refused.(a)

 Had the balance been found for the defendant, in the second action, whether the Court would order satisfaction, even after judgment ? Quare. (Vid. Mumford v. Stocker, ante, 178.)